Citation Nr: 0726911	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-35 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In an October 2005 decision, the Board 
denied the claim of entitlement to service connection for 
bilateral hearing loss.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an October 2006 order, granted a Joint Motion for Remand, 
vacating the Board's October 2005 decision and remanded the 
case for compliance with the terms of the joint motion.  In 
February 2007 the Board remanded the case for further 
development in compliance with the Court order.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed bilateral hearing loss is not 
etiologically linked to the veteran's service or any incident 
therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA notice 
to the veteran in May 2004 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how the VA would assist him in developing his 
claim.  The May 2004 VCAA notice was issued prior to the July 
2004 rating decision from which the instant appeal arises.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating, or for an effective date for 
bilateral hearing loss.  Despite the inadequate notice 
provided to the veteran on these latter elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss, any question as to the appropriate 
effective date to be assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records, as well as private treatment 
records are of record and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises in service 
when he fired howitzer shells during basic training.

While the evidence reveals that the veteran currently suffers 
from bilateral hearing loss as defined by 38 C.F.R. § 3.385, 
the competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  In fact, the June 
2004, April 2007 and June 2007 VA audio examiners all opined 
that the veteran's current bilateral hearing loss is not 
likely the result of his inservice exposure to noise.  Their 
rationales were based on medical histories obtained from the 
veteran and reviews of the claims file in conjunction with 
the examinations.  All the examiners found the veteran's 
audiological examination at separation in November 1965, to 
be normal and all found this significant in their opinions.  
Moreover, the June 2007 VA examiner also noted that the 
veteran had significant acoustic trauma subsequent to his 
discharge from service in his civilian occupations.  The June 
2007 VA examiner further opined that any bleeding from the 
ears noted during the veteran's service would be indicative 
of acoustic trauma or a potential tympanic membrane 
perforation, but would not result in a sensorineural hearing 
loss, but rather a conductive hearing loss and would likely 
be a temporary loss.  Likewise, the examiner opined that the 
reported injury at a VA facility in 1970 would also result in 
conductive hearing loss and not the present sensorineural 
hearing loss.  There are no reports of record which 
contradict any of these medical opinions.  The Board finds 
that these examination reports are the only probative 
evidence of record concerning the etiology of his bilateral 
hearing loss.

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion that he currently has 
bilateral hearing loss as a result of inservice acoustic 
trauma.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


